
	
		I
		112th CONGRESS
		1st Session
		H. R. 1281
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Ribble (for
			 himself, Mr. Stutzman,
			 Mr. Kingston,
			 Mr. Benishek,
			 Mr. DesJarlais,
			 Mr. Mulvaney,
			 Mr. Flores,
			 Mr. Gibbs,
			 Mr. Fincher,
			 Mr. Duncan of South Carolina,
			 Mr. Nugent, and
			 Mr. Rigell) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To ensure economy and efficiency of Federal Government
		  operations by establishing a moratorium on rulemaking actions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Economic Certainty Act of
			 2011.
		2.Moratorium on
			 regulations and rulesUntil
			 the end of the moratorium period, a Federal agency may not take any rulemaking
			 action unless an exception is provided under section 5.
		3.Requirements
			 relating to economic impact statements
			(a)Economic impact
			 statements on pending rulemaking actionsNot later than 30 days
			 after the date of the enactment of this Act, each Federal agency shall begin to
			 prepare an economic impact statement on each rulemaking action of the agency
			 that was proposed but not promulgated before the start of the moratorium
			 period. Not later than 12 months after the start of the moratorium period, each
			 Federal agency shall submit to the appropriate Congressional committees the
			 economic impact statements relating to all such pending rulemaking actions of
			 the agency.
			(b)Economic impact
			 statements on rulemaking actions following moratoriumAfter the
			 moratorium period, any rulemaking action shall include an economic impact
			 statement.
			(c)DefinitionIn
			 this Act, the term economic impact statement means a statement
			 from a Federal agency, certified by the Director of the Office of Management
			 and Budget, that contains a detailed estimate of the total annual costs and
			 benefits of a regulation or rule, including the anticipated net impact of the
			 regulation or rule on employment.
			4.Special rule on
			 statutory, regulatory, and judicial deadlines
			(a)In
			 generalAny deadline for,
			 relating to, or involving any action dependent upon, any rulemaking actions
			 authorized or required to be taken before the end of the moratorium period is
			 extended for 5 months or until the end of the moratorium period, whichever is
			 later.
			(b)Deadline
			 definedThe term deadline means any date certain
			 for fulfilling any obligation or exercising any authority established by or
			 under any Federal statute or regulation or rule, or by or under any court order
			 implementing any Federal statute or regulation or rule.
			(c)Identification
			 of postponed deadlinesNot later than 30 days after the date of
			 the enactment of this Act, the President shall identify and publish in the
			 Federal Register a list of deadlines covered by subsection (a).
			5.Emergency
			 exceptions; exclusions
			(a)Emergency
			 exceptionSection 3(a) or 4(a), or both, shall not apply to a
			 rulemaking action if—
				(1)the head of a
			 Federal agency otherwise authorized to take the action submits a written
			 request to the Administrator of the Office of Information and Regulatory
			 Affairs within the Office of Management and Budget and submits a copy thereof
			 to the appropriate committees of each House of the Congress;
				(2)the Administrator
			 of the Office of Information and Regulatory Affairs within the Office of
			 Management and Budget finds in writing that a waiver for the action is (A)
			 necessary because of an imminent threat to health or safety or other emergency,
			 or (B) necessary for the enforcement of criminal laws; and
				(3)the Federal agency
			 head publishes the finding and waiver in the Federal Register.
				(b)ExclusionsThe
			 head of an agency shall publish in the Federal Register any action excluded
			 because of a certification under section 6(3)(B).
			(c)Civil rights
			 exceptionSection 3(a) or 4(a), or both, shall not apply to a
			 rulemaking action to establish or enforce any statutory rights against
			 discrimination on the basis of age, race, religion, gender, national origin, or
			 handicapped or disability status except such rulemaking actions that establish,
			 lead to, or otherwise rely on the use of a quota or preference based on age,
			 race, religion, gender, national origin, or handicapped or disability
			 status.
			6.DefinitionsIn this Act:
			(1)Federal
			 agencyThe term
			 Federal agency means any executive department, military
			 department, Government corporation, Government-controlled corporation, or other
			 establishment in the executive branch of the Government (including the
			 Executive Office of the President), or any independent regulatory agency, but
			 does not include—
				(A)the General
			 Accounting Office;
				(B)the Federal
			 Election Commission;
				(C)the governments of
			 the District of Columbia and of the territories and possessions of the United
			 States, and their various subdivisions;
				(D)Government-owned
			 contractor-operated facilities, including laboratories engaged in national
			 defense research and production activities;
				(E)the Board of
			 Governors of the Federal Reserve System; or
				(F)the Federal
			 Deposit Insurance Corporation.
				(2)Moratorium
			 periodThe term moratorium period means the
			 two-year period beginning on the date occurring 30 days after the date of the
			 enactment of this Act.
			(3)Regulation or
			 rule
				(A)In
			 generalExcept as provided in
			 subparagraph (B), the term regulation or rule means an agency
			 statement of general applicability and future effect, which the agency intends
			 to have the force and effect of law, that is designed to implement, interpret,
			 or prescribe law or policy or to describe the procedure or practice
			 requirements of an agency.
				(B)ExceptionsThe
			 term regulation or rule does not include any of the
			 following:
					(i)Regulations or rules that pertain to a
			 military or foreign affairs function of the United States other than
			 procurement regulations and regulations involving the import or export of
			 non-defense articles and services.
					(ii)Regulations or
			 rules that are limited to agency organization, management, or personnel
			 matters.
					(iii)Regulations or
			 rules that the Administrator of the Office of Information and Regulatory
			 Affairs within the Office of Management and Budget certifies in writing are
			 limited to repealing an existing regulation or rule.
					(iv)Regulations or
			 rules that pertain to aviation safety.
					(v)Regulations or
			 rules that grant an application for licenses, registrations, or similar
			 authorities; grant or recognize exemptions; grant a variance or petition for
			 relief from a regulatory requirement or other action relieving a restriction;
			 or any action necessary to permit new or improved applications of technology or
			 allow the manufacture, distribution, sale, or use of a substance or
			 product.
					(4)Rulemaking
			 actionThe term rulemaking action means the
			 formulation, amendment, or repeal of a regulation or rule by a Federal
			 agency.
			(5)LicenseThe
			 term license means the whole or part of an agency permit,
			 certificate, approval, registration, charter, membership, statutory exemption,
			 or other form of permission.
			(6)Imminent threat
			 to health or safetyThe term imminent threat to health or
			 safety means the existence of any condition, circumstance, or practice
			 reasonably expected to cause death, serious illness, or severe injury to
			 humans, or substantial endangerment to private property during the moratorium
			 period.
			7.Limitation on
			 civil actionsNo private right
			 of action may be brought against any Federal agency for a violation of this
			 Act. This prohibition shall not affect any private right of action or remedy
			 otherwise available under any other law.
		
